UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lemus,

                                Plaintiff,                          15CV5592 (NSR)(LMS)
                - against -

 Pezzementi, et al.,                                                         ORDER

                                Defendants.


Lisa Margaret Smith, U.S.M.J.

        Plaintiff filed a response to the Court's order to show cause why the undersigned should

not recommend that Judge Román deny Plaintiff's request for the entry of a default judgment

awarding him money damages. Docket # 82 ("Braunstein Decl."). Counsel states in his

declaration, "Plaintiff’s initial submission was delayed because Mr. Lemus's Clinical

Neuropsychologist was uncomfortable providing an affidavit/declaration because he had not seen

Mr. Lemus in approximately three years," and "Because Mr. Lemus needs a translator, we were

no [sic] able to schedule an appointment before all non-essential medical visits were cancelled."

Braunstein Decl. ¶¶ 3-4. In conclusion, counsel states, "It is respectfully requested that the

Court provide Mr. Lemus additional time to meet with his Clinical Neuropsychologist after the

limits on non-emergent/non-essential medical care is [sic] lifted or relaxed." Id. ¶ 7.

       Under the circumstances, the Court grants Plaintiff's request but hereby orders that

Plaintiff shall provide the Court with an update 30 days from the date hereof, informing the

Court as to Plaintiff's ability to meet with his clinical neuropsychologist and when such

appointment will be scheduled to occur. Although the Court understands that in-person, non-

essential medical appointments have been cancelled for the time being, Plaintiff must provide the
                                                 1
Court with an explanation as to why he is unable to meet with his clinical neuropsychologist

remotely, even though he needs a translator, who may participate remotely as well.

Dated: April 9, 2020
       White Plains, New York

                                                    SO ORDERED,


                                                    __________________________________
                                                    Lisa Margaret Smith
                                                    United States Magistrate Judge
                                                    Southern District of New York




                                                2
